                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION

 DIW BOL KIIR,                                       CIV. 18-4096-KES

               Petitioner,

      vs.                                   ORDER ADOPTING REPORT AND
                                              RECOMMENDATION AND
 DARIN YOUNG, MARTY JACKLEY,                     DISMISSING CASE
 THE ATTORNEY GENERAL OF THE
 STATE OF SOUTH DAKOTA,

               Respondents.

      Petitioner, Diw Bol Kiir, filed a pro se petition for writ of habeas corpus

under 28 U.S.C. ' 2254. Docket 1. The court referred the petition to a United

States magistrate judge under 28 U.S.C. ' 636(b) and Rule 8 of the Rules

Governing Section 2254 Cases in United States District Courts.

      Magistrate Judge Veronica L. Duffy filed a report and recommendation

recommending that Kiir=s petition be dismissed without prejudice so he can

bring all his claims after he finishes exhausting his ineffective assistance of

counsel claims. Docket 16. Objections to the report and recommendation were

due by January 4, 2019.

      The time for objections has passed. No objections to the report and

recommendation have been filed under 28 U.S.C. ' 2254, Rule 8(b)(3). The

court has considered the case de novo and adopts the report and

recommendation in full. Therefore, it is
      ORDERED that the magistrate judge’s report and recommendation

(Docket 16) is adopted in full. Kiir's pro se petition for habeas corpus is

dismissed without prejudice.

      IT IS FURTHER ORDERED that Respondents’ motion to dismiss with

prejudice (Docket 8) and Kiir’s motion for briefing and evidentiary hearing

(Docket 13) are denied as moot.

      IT IS FURTHER ORDERED that Kiir’s motion for leave to proceed in

forma pauperis (Docket 4) is granted.

      IT IS FURTHER ORDERED that based upon the reasons stated and

under Fed. R. App. P. 22(b), the court finds that petitioner has not made a

substantial showing of the denial of a constitutional right. 28 U.S.C.

' 2253(c)(2). Thus, a certificate of appealability is denied.

      Dated January 22, 2019.

                                BY THE COURT:



                                /s/   Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE




                                          2
